Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Western Goldfields Announces Share Repurchase Program TORONTO, Nov. 4 /CNW/ - Western Goldfields Inc. (TSX:WGI, NYSE Alternext:WGW) today announced a share repurchase program by way of a normal course issuer bid (the "Bid") to purchase, through the facilities of the Toronto Stock Exchange (the "TSX") and the NYSE Alternext, certain of its outstanding Common Shares. Western Goldfields believes that the market price of the Common Shares is not reflective of the Company's underlying value and therefore the Company has decided to undertake the Bid, which will also increase the proportionate interest of, and be advantageous for, the remaining shareholders. Western Goldfields had cash on hand of $45.4 million (including $7.5 million of restricted cash) as of September 30, 2008. The Company is trading at a significant discount to net asset value and the Mesquite Mine is profitable and generating net cash flow. As at November 4, 2008, there were 136,761,919 Common Shares issued and outstanding. The number of Common Shares to be purchased through the facilities of the exchanges during the period of the Bid from November 7, 2008 to November 6, 2009 will not exceed 12,838,011 Common Shares, or approximately 10% of the Company's public float, the maximum number of shares allowable as defined by the TSX. Purchases will be made at the market price at the time of the acquisition. Common Shares purchased pursuant to the Bid will be cancelled.
